DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (previously presented claims 10-15 and newly added claims 21-30) in the reply filed on 25 April 2022 is acknowledged.

Status of Claims
Claims 10-15 and 21-30 are pending and under consideration for patentability; claims 1-9 and 16-20 have been cancelled; claims 11 and 12 have been amended; and claims 21-30 have been added as new claims.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 23 June 2020 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15, 21-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US 2016/0367162 A1).
Regarding claim 10, Kaib describes an ambulatory medical device for monitoring a patient's cardiac activity using a digital front-end ([0026], [0063]), the ambulatory medical device comprising
a plurality of sensing electrodes configured to be coupled to a patient and to detect one or more ECG signals of the patient ([0065]), each of the plurality of sensing electrodes comprising
at least one contact surface configured to be coupled to the patient and collect electrical signals from the patient ([0065] - [0066])
a digital converter operably connected to the at least one contact surface and configured to convert the collected electrical signals to an electrode-specific digital signal ([0118] - [0119])
at least one electrode processor operably connected to the digital converter and configured to control a sampling rate of the digital converter ([0122])
one or more processors operably coupled to the plurality of sensing electrodes ([0119]) and being configured to 
receive the electrode-specific signal from each of the plurality of sensing electrodes (figure 5, step 510)
analyze each of the electrode-specific digital signals (figure 5, step 520)
determine one or more sensing electrode pairs based upon analysis of each of the electrode-specific signals (figure 5, step 540)
monitor each of the one or more sensing electrode pairs for ECG activity of the patient (figure 5, step 550; [0109])
Regarding claim 10, Kaib seems to describe the steps outlined in figure 5 as occurring prior to the analog-to-digital conversion.  As a result, there is a possibility that the inputs in the flowchart embodied in figure 5 may be electrode-specific analog inputs, as opposed to electrode-specific digital inputs.  However, Kaib also describes that the digital signals themselves may analyzed in order to determine one or more sensing electrode pairs which may be used to monitor ECG activity of the patient ([0118]: “The A/D converter 920 converts the received signal to a digital signal and provides the converted digital signal to the at least one processor 410. The at least one processor is configured to control the multiplexor 910 and the A/D converter 920 to sample and convert each of the signals received from a respective ECG sensing electrode over a different time interval and provide the converted signals to the at least one processor 410…It should be appreciated that which of the pairs of ECG sensing electrodes to pair and monitor may be performed in software by the at least one processor in a manner similar to that shown in FIG. 5. Each of the digitized signals may be compared to one another for maximum phase difference, or a specific phase difference, or for any other criterion. Those pairings of ECG sensing electrodes may then be selected and monitored and analyzed in the manner described above.”; [0119] provides an alternate embodiment with similar features).  Therefore, the Examiner respectfully submits that Kaib, at the very least, suggests wherein the one or more processors may receive and analyze electrode-specific digital signals, as recited.  However, to the extent that any modification may be required of Kaib’s device, for example by combining different embodiments, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure Kaib’s one or more processors such that they receive and analyze electrode-specific digital signals, which are, in turn, used for monitoring ECG activity of the patient, as digitization advantageously allows for easier computational analysis and manipulation of the underlying data.  
Regarding claim 11, Kaib further describes the one or more processors being configured to
receive the electrode-specific digital signal from each of the plurality of sensing electrodes (figure 5, step 510)
determine a noise component for each of the electrode-specific digital signals, wherein each of the plurality of sensing electrodes has an associated noise component ([0080], [0098] - [0099])
Regarding claim 12, Kaib further describes the one or more processors being further configured to 
analyze each of the noise components for each of the plurality of sensing electrodes ([0080], [0098] - [0099]) to determine whether one or more of the plurality of sensing electrodes has a physically compromised connection with the patient ([0006])
ignore at least one sensing electrode with a physically compromised connection with the patient, thereby resulting in a reduced set of sensing electrodes ([0106] - [0107])
monitor ECG activity of the patient using the reduced set of sensing electrodes ([0106] - [0107])
Regarding claim 13, Kaib further describes the one or more processors being further configured to determine a gain adjustment for one or more of the plurality of sensing electrodes to improve signal quality of at least one of the one or more sensing electrode pairs ([0089] - [0090], wherein the Examiner respectfully submits that determining a gain adjustment is achieved by use of the amplifiers described). 
Regarding claim 14, Kaib further describes wherein the analysis of each of the electrode-specific digital signals comprises one or more of analysis of a signal strength ranking for each of the plurality of sensing electrodes ([0099]) and analysis of a signal-to-noise ratio for each of the plurality of sensing electrodes ([0082]).
Regarding claim 15, Kaib further describes wherein the ECG activity comprises one or more ECG metrics derived from the one or more ECG signals of the patient, the one or more ECG metrics comprise at least one of QRS height, QRS width, and changes in a size or shape of morphology of the ECG signals ([0113]: “…the stage of the cardiac cycle (e.g., the diastolic stage, or the systolic stage), the position of the ECG sensing electrodes relative to the heart and/or the stage of depolarization or repolarization of the heart (e.g., as indicated by PQRST waveform of the ECG signals)…”).  The Examiner respectfully submits that determining the stage of the cardiac cycle, position of the electrodes relative to the heart, and/or the stage of depolarization or repolarization may all manifest as changes in the QRS complex or changes in the size, shape, or morphology of the ECG signals, as claimed.  
Regarding claim 21, Kaib further describes the one or more processors being further configured to
analyze each of the noise components for each of the plurality of sensing electrodes ([0079], selecting pairs of electrodes that provide a desired ECG signal, in terms of signal to noise ratio, which would require analyzing the noise components of the signals; [0080], identifying noise issues relating to a particular ECG sensing electrode)
generate electrode matching information for each sensing electrode of the plurality of sensing electrodes based upon analysis of each of the noise components ([0079], selecting pairs of electrodes that provide a desired ECG signal, in terms of signal to noise ratio, which would require analyzing the noise components of the signals)
determine the one or more sensing electrode pairs based upon the electrode matching information ([0079], selecting pairs of electrodes that provide a desired ECG signal, in terms of signal to noise ratio, which would require analyzing the noise components of the signals)
monitor each of the one or more sensing electrode pairs for ECG activity of the patient ([0079]: “…provide those ECG signals to downstream circuitry for further signal conditioning, processing, analysis, and/or monitoring”) 
Regarding claim 22, Kaib further describes wherein the digital converter comprises an analog to digital converter configured to receive an analog electrical signal produced by the patient and convert the analog electrical signal to the electrode-specific digital signal ([0116]). 
Regarding claim 23, Kaib further describes wherein the digital converter is configured to sample the analog electrical signal at a dynamically adjustable sampling rate controlled by the one or more processors ([0116], controlling the sampling rate based on the sampling rate of the ECG signal and the number of electrodes that are being monitored; [0122], controlling the sampling rate of the A/D convertors based on the signals being processed in parallel, “…the at least one processor 410 may send a control signal to each of the plurality of A/D converters 1010a-p to sample a respective signal at substantially the same period of time, and then send the sampled and converted digital signal to the processor at a subsequent time”). 
Regarding claim 25, Kaib further describes wherein the ECG activity comprises one or more ECG metrics derived from the collected electrical signals from the patient ([0099]). 
Regarding claim 26, Kaib further describes wherein the one or more processors being configured to determine the one or more sensing electrode pairs comprises the one or more processors being configured to
generate electrode matching information for each sensing electrode of the plurality of sensing electrodes based upon analysis of each of the electrode-specific digital signals ([0079], selecting pairs of electrodes that provide a desired ECG signal, in terms of signal to noise ratio, which would require analyzing the noise components of the signals; [0080])
determine the one or more sensing electrode pairs based upon the electrode matching information ([0079], selecting pairs of electrodes that provide a desired ECG signal, in terms of signal to noise ratio, which would require analyzing the noise components of the signals)
Regarding claim 27, Kaib further describes wherein the electrode matching information comprises one or more of a signal strength ranking for each of the plurality of sensing electrodes and a signal-to-noise ratio for each of the plurality of sensing electrodes ([0082], [0099]).
Regarding claims 28-30, Kaib describes generating electrode matching information and determining the sensing electrode pairs based on the sensing information, as discussed above in relation to claim 26 (please see Kaib, [0079] - [0080]).  Kaib also describes wherein the data generated by the paired electrodes may be further processed, digitized, and used for determining various cardiac metrics ([0080] - [0081]).  Therefore, the Examiner respectfully submits that Kaib suggests repeating the steps of analyzing electrode-specific signals, generating updated matching information, and pairing electrodes based on the updated matching information, as doing so would be a matter of repeating the known steps described by Kaib in order to yield better matched sets of electrodes for monitoring a patient’s ECG (please see MPEP 2144.04).  Regarding the specific limitations recited in claims 28-30, the Examiner respectfully directs Applicant to the following analysis.   
Regarding claim 28, Kaib further describes the one or more processors being further configured to
receive an updated electrode-specific digital signal for each sensing electrode of the plurality of sensing electrodes ([0080]: “The selection circuit 210 has a plurality of outputs 216 that are electrically coupled to respective inputs 222 of the differential circuit 220.”)
determine one or more updated sensing electrode pairs based upon the updated electrode- specific digital signal for each sensing electrode of the plurality of sensing electrodes ([0081]: “This differential analog ECG signal may then be digitally converted and conditioned by an analog-to-digital conversion and signal conditioning block of an arrhythmia detection system, such as that described with respect to FIGS. 2a-2c of the '669 patent, prior to further analysis and/or monitoring by an arrhythmia monitoring and/or treatment system, such as a wearable defibrillator”)
Regarding claim 29, Kaib further describes the one or more processors being further configured to 
analyze the updated electrode-specific digital signal for each sensing electrode of the plurality of sensing electrodes ([0081])
determine the one or more updated sensing electrode pairs based upon the analysis of the updated electrode-specific digital signal for each sensing electrode of the plurality of sensing electrodes ([0081])
Regarding claim 30, Kaib further describes the one or more processors being further configured to 
generate updated electrode matching information for each sensing electrode of the plurality of sensing electrodes based upon the analysis of the updated electrode-specific digital signal for each sensing electrode of the plurality of sensing electrodes ([0079])
determine the one or more updated sensing electrode pairs based upon the updated electrode matching information ([0079] - [0080])

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib in view of Pratt et al. (US 2020/0022607 A1).  
Regarding claim 24, Kaib suggests the ambulatory medical device of claim 23, but Kaib does not explicitly disclose the one or more processors being further configured to generate a common timing signal for each digital converter such that the plurality of sensing electrodes are synchronized.  However, Pratt also describes a device for monitoring a patient’s physiological activity ([0023]), including cardiac activity ([0103]), including a processor configured to generate a common timing signal for a digital converter such that a plurality of sensing input signals are synchronized ([0069]).  As Pratt is also directed towards monitoring a patient’s physiological activity and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a synchronization scheme similar to that described by Pratt when using the device described by Kaib, as doing so advantageously allows the resulting device to ensure that relative timing and phase information between the input signals is better preserved, similar to the advantages described by Pratt ([0069]). 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shachar (US 2015/0313501 A1) also describes a device for monitoring a patient’s cardiac activity ([0007], [0036]), including a processor configured to dynamically control a sampling rate of a digital convertor ([0018]: “The digital signal processor in the tip portion of the catheter is communicated with the analog circuitry to control the analog circuitry, where the analog-to-digital converter has a variable sampling rate and where the digital signal processor controls the sampling rate of analog-to-digital converter with a predetermined number of effective noise-free bits up to a predetermined sampling frequency”).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792